IN THE SUPREME COURT OF MISSISSIPPI

                              NO. 2003-IA-02382-SCT

CITIFINANCIAL, INC., ET AL.

v.

YVONNE MOODY, ET AL.


DATE OF JUDGMENT:                    10/28/2003
TRIAL JUDGE:                         HON. BILLY JOE LANDRUM
COURT FROM WHICH APPEALED:           JONES COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:            MARCUS DOUGLAS EVANS
                                     ROBERT D. GHOLSON
                                     DANIEL D. WALLACE
                                     JOHN R. CHILES
                                     RICHARD CARLTON KELLER
                                     REID S. MANLEY
                                     ROBERT FRANKLIN SPRINGFIELD
                                     KERMIT LAGUIN KENDRICK
                                     ELIZABETH ERIN BOSQUET
ATTORNEYS FOR APPELLEES:             PERRY MICHAEL YANCEY
                                     ROBERT GORDON METHVIN, JR.
                                     JAMES MICHAEL TERRELL
                                     EUGENE M. HARLOW
                                     NORMAN GENE HORTMAN, JR.
                                     CHRISTOPHER BRIAN McDANIEL
NATURE OF THE CASE:                  CIVIL - TORTS-OTHER THAN PERSONAL
                                     INJURY & PROPERTY DAMAGE
DISPOSITION:                         REVERSED AND REMANDED - 03/03/2005
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     BEFORE SMITH, C.J., EASLEY AND CARLSON, JJ.

     EASLEY, JUSTICE, FOR THE COURT:
¶1.       This case involves a motion to sever and transfer venue for a lawsuit involving alleged

“insurance packing”, “loan flipping” and other alleged deceptive business practices. This Court

granted in part and denied in part the interlocutory appeal. On appeal, the argument between

the parties concerns whether joinder is permissible under M.R.C.P. 20.               We find that the

Defendants properly preserved their issue for appeal and, thus, the issue of a procedural bar

is without merit. In addition, we find that the trial court abused its discretion by joining four

diverse Plaintiffs and the Defendants and denying the motion to sever and transfer venue in this

action.    Plaintiffs failed to satisfy the “same transaction and occurrence” test of M.R.C.P. 20.

Accordingly, we reverse the circuit court’s order and remand so that each case should be

transferred to the appropriate jurisdiction where each Plaintiff could have brought his or her

claim without reliance on an improperly joined plaintiff.

                                      PROCEDURAL HISTORY

¶2.       On September 18, 2002, sixty-one plaintiffs filed suit against Commercial Credit

Corporation, Commercial Credit of Mississippi, Inc., and Citifinancial, Inc., formerly known

as Commercial Credit and Commercial Credit of Mississippi Corporation, Citigroup, Inc., and

CitiFinancial Credit Company, hereinafter known as Defendants.             The Plaintiffs had loans with

Defendants.     The complaint alleged that the Plaintiffs were charged for credit life, credit

disability and credit property insurance by Defendants.         Prior to filing a motion to sever and

transfer venue, the original sixty-one plaintiffs were reduced to five plaintiffs. The other fifty-

six plaintiffs were severed into an arbitration group by agreement of the parties.

¶3.       On September 26, 2003, Defendants filed a motion for summary judgment on the

remaining five plaintiffs’ claims.   On September 29, 2003, Defendants filed a motion to sever


                                                     2
and transfer venue.    The Circuit Court of the Second Judicial District of Jones County, the

Honorable Billy Joe Landrum, presiding, denied the motion to sever and transfer venue on

October 29, 2003. On the same day, Defendants petitioned this Court for interlocutory appeal.

On November 6, 2003, this Court granted in part and denied in part an interlocutory order to

stay the proceedings pending a review of the circuit court’s decision to deny Defendants’

motion to sever and transfer venue. See M.R.A.P. 5.

                                              FACTS

¶4.     On September 18, 2002, sixty-one plaintiffs filed suit in the Second Judicial District

of the Circuit Court of Jones County, Mississippi.            The complaint alleged numerous

allegations.   In specific, the complaint alleged that “[c]ontrary to law, Defendants required

credit life insurance, credit disability, personal property insurance and/or other insurance in

connection with their loans to Plaintiffs.”      In addition, the complaint stated that “[t]hese

insurance products were represented by Defendants as a necessary part of the loan package,

with all or some of these insurance products misrepresented by Defendants as a necessary

prerequisite for the extension of the credit and receipt of the loan.” The Plaintiffs also alleged

“insurance packing” on the part of the Defendants “by increasing Plaintiffs’ debt by ‘padding’

or ‘packing’ the amount financed through the sale of insurance products.”          The Plaintiffs

claimed that the Defendants engaged in “loan flipping” and that the “Defendants would solicit

existing customers to refinance their existing loans at a time when it was financially beneficial

to Defendants and financially detrimental to customers.”   The Plaintiffs also claimed that when

their loan was flipped it would result in the payment of “excessive and unnecessary loan fees

and higher interest charges on the new loan.”     The Plaintiffs alleged that due to the common


                                                 3
practices of packing credit insurance into personal loans and refinancing personal loans, the

Defendants breached a fiduciary duty , breached the implied covenant of good faith and fair

dealings, engaged in fraudulent and negligent conduct in carrying out the loan transactions and

conspired to do the wrongful acts.

¶5.     Of the original sixty-one plaintiffs, only four were residents of Jones County,

Mississippi, those being Yvonne Moody, Archie Hathaway, Mike Brady and Rhonda Brady.

These four original plaintiffs are no longer party to this suit because they were included in the

fifty-six plaintiffs that were severed and agreed to arbitration.   Of the five remaining plaintiffs

in the lawsuit, L.J. Lockett (Lockett), Esau Singleton (Esau), Wanda Singleton (Wanda), Tina

LeBlanc (LeBlanc) and Debra Hudson (Hudson), none are residents of Jones County,

Mississippi.1   However, plaintiff Lockett did obtain a loan in Jones County, Mississippi.      The

Defendants are not domestic corporations and are not domiciled in Jones County, Mississippi.




¶6.     Between the five remaining plaintiffs, eight loan transactions occurred in four different

branches of Defendants’ offices.       Lockett took out two loans in 1994 and 1995 at a

Commercial Credit branch in Laurel, Mississippi.          Esau took out a loan in 1994 at a

Commercial Credit branch in Hattiesburg, Mississippi. Wanda took out two loans in 1994, one

at her home in Leakesville and another at a Commercial Credit branch in Hattiesburg,

Mississippi.    LeBlanc took out a loan in 1994 at a Commercial Credit branch in Hattiesburg,

Mississippi. Hudson took out two loans in 1994 at a Commercial Credit branch in Greenwood,

Mississippi.


        1
            Esau and Wanda Singleton are married.

                                                    4
¶7.     Each loan document contained disclosure language.          The loan agreements also provided

that each Plaintiff the option to cancel the insurance.

¶8.     The Circuit Court of Jones County, Second Judicial District denied the Defendants’

motion to sever and transfer venue.          Following that ruling, the Defendants filed a petition for

interlocutory appeal to this Court which was granted in part and denied in part.                   The

interlocutory appeal order stated in part:

        Citifinancial seeks interlocutory review of the trial court’s decision to deny the
        defendants’ motion for a severance of claims which, Citifinancial alleges, were
        mis-joined and filed in Jones County. The panel finds that the petition should
        be granted as to the claims of Esau Singleton, Wanda Singleton, Tina
        LeBlanc, and Debra Hudson. All trial court proceedings as to the claims of
        those parties are stayed pending resolution of the interlocutory appeal. The
        panel further finds that the petition should be denied as to the claims of L.J.
        Lockett and that the trial court proceedings on his claim should not be stayed.

(emphasis added).      Therefore, the claims by Lockett are not part of this appeal as this Court

determined that his claims are denied.

                                              DISCUSSION

¶9.     On interlocutory appeal, the following issues were raised for this Court’s review:

        I.       Whether the Defendants are procedurally barred from raising
                 issues on appeal that were not presented to the trial court.
        II.      Whether the Plaintiffs were misjoined pursuant to M.R.A.P. 20 and
                 whether the Plantiffs’ claims should be severed pursuant to
                 M.R.A.P. 21 and transferred to the proper venue according to Miss.
                 Code Ann. § 11-11-3.


        I.       Procedural Bar.

¶10.    The Plaintiffs argue that the Defendants are procedurally barred. The Plaintiffs contend

that the Defendants allegedly failed to argue that the application of M.R.C.P. 20 required a



                                                      5
finding of misjoinder.       The Plaintiffs maintain that while the Defendants argued that the claims

do not satisfy the “same transaction” requirement of M.R.C.P. 20 and do not involve a common

question of law to this Court, these arguments were not made to the trial court. The argument

presented to the trial court focused on joinder being an unconstitutional encroachment on

statutory venue rights and that the trial court has discretion and should sever mass joinder

claims.     Therefore, the Plaintiffs assert that the trial court was under no obligation to consider

a joinder analysis pursuant to M.R.C.P. 20 and commonality arguments and it properly

exercised its discretion by denying the motion to sever and transfer venue.

¶11.      The Defendants claim that the written motion to sever and transfer venue contained and

raised the issue of misjoinder.        By simply filing the motion pursuant to M.R.C.P. 20, the

Defendants assert that the issue of misjoinder is preserved, regardless of the topics orally

argued to the trial court.

¶12.      Indeed, the motion to sever and transfer venue had two issues. The first issue is titled

“This court should put an end to venue and joinder manipulation by exercising its discretion

under Rule 20 and severing the non-Jones County Plaintiffs.” The second issue is titled “This

Court should exercise its discretion under Rule 20 and sever and transfer the non-Jones

County Plaintiffs.” In the second issue, the Defendants assert, in part:

          According to their Complaint, only four (4) of the Original Plaintiffs had any
          connection to Jones County, and four (4) of the five (5) remaining Plaintiffs
          reside in what Plaintiffs’ counsel undoubtedly perceive to be “less plaintiff
          friendly” jurisdictions. Of course now the only remaining connection among
          the Plaintiff’s to Jones County is an individual purchase of a policy within the
          county. Plaintiffs from these other counties picked Jones County as their venue
          of choice, even though Defendants do not reside in Jones County and Plaintiffs
          otherwise had no connection to Jones County.



                                                     6
        ...Under Rule 20 and 21, and under holdings of numerous Mississippi Supreme
        Court cases, this Court has the absolute discretion to sever and transfer
        plaintiffs when justice so requires. This Court should put an end to venue and
        joinder manipulation and exercise its broad discretion under Rule 20 to declare
        the plaintiffs misjoined and sever and transfer the claims of all plaintiffs who
        are nonresidents of Jones County to their respective proper venues....

 The trial court conducted a hearing on the Defendants motion to sever and transfer.                The

motion requested that the trial court sever and transfer venue based upon M.R.C.P. 20 and 21.

This Court finds that the Defendants raised the issue of misjoinder in the written motion to

sever and transfer venue, and it is properly preserved for appeal. Therefore, this issue is

without merit.

        II.       Joinder.

¶13.    This Court granted the interlocutory appeal for four Plaintiffs: Esau, Wanda, LeBlanc

and Hudson and denied interlocutory appeal as to Lockett.              The record reflects that Lockett

resided in Wayne County, however, he completed loans transactions in Jones County, thus,

making Jones County a proper venue for his lawsuit. While Lockett is not part of this appeal,

we will nevertheless provide information concerning Lockett’s actions since his proper venue

in Jones County is intertwined with the other Plaintiffs’ theory of allowing their cases in Jones

County.2 The following chart is an outline of each Plaintiff’s loan history:


 Plaintiff       loan    type of        home         loan              date of loan       loan
                 no.     loan3          county       location                             officer



        2
           Citifinancial concedes in its brief that Jones County is the proper venue for
Lockett’s case. “In this case, Jones County is the proper venue only for the claim of
Plaintiff L.J. Lockett. As a result, his claim should be severed and remain in Jones County
Circuit Court.”
        3
            Credit life = CL; Credit disability = CD, Personal Property insurance = PPI

                                                     7
 Lockett      1         CL             Wayne         Laurel            1994             unknown
                        CD                           Jones Co.
              2         CL                                             1995
                        CD
                        PPI

 Esau         1         CL             Greene        Hattiesburg       Nov. 1994        unknown
                        CD                           Forrest Co.
                        PPI

 Wanda        1         unknown        Greene        Leakesville       Pre-1994         unknown
                                                     Greene Co.

              2         CL                           Hattiesburg       1994             unknown
                        CD                           Forrest Co.
                        PPI

 LeBlanc      1         CL             Forrest       Hattiesburg       1994             unknown
                        CD                           Forrest Co.
                        PPI

 Hudson       1         unknown        Leflore4      Greenwood         Pre-June-        unknown
                                                     Leflore Co.       1994
              2         CL                           Greenwood         June 1994        unknown
                        CD                           Leflore Co.
                        PPI




¶14.    The trial court denied the Defendants’ motion to sever.             In its ruling, the trial court

simply stated that the Defendants’ motion to sever and transfer venue having been heard and

considered by the court “finds that the motion is not well taken, and should be denied.” The

Defendants’ motion to certify the decision for interlocutory appeal and the motion to stay

were also denied.




        4
           Hudson now lives in Arkansas, but at the time of the loan transactions, she lived in
Itta Bena, Mississippi.

                                                    8
¶15.   “The standard of review regarding joinder and venue is abuse of discretion.”Janssen

Pharmaceutica, Inc. v. Armond, 866 So. 2d 1092, 1095 (Miss. 2004) (citing Ill. Cent. R.R.

v. Travis, 808 So. 2d 928, 931 (Miss. 2002)). See also Am. Bankers Ins. Co. of Florida v.

Alexander, 818 So. 2d 1073, 1075-76 (Miss. 2001).               Abuse of discretion is found where

joined parties fail to satisfy the two part requirement of M.R.C.P. 20(a). Armond, 866 So. 2d

at 1097.

¶16.   Mississippi Rule of Civil Procedure 20(a) states that “joinder is proper if (1) the claims

arise from the same transactions and occurrences and (2) the claims share a common issue of

law or fact.” Janssen Pharmaceutica, Inc. v. Bailey, 878 So. 2d 31, 46 (Miss. 2004).

¶17.   The Comments to M.R.C.P. 20 state, in part:

       Rule 20(a) imposes two specific requisites to the joinder of parties: (1) a right
       to relief must be asserted by or against each plaintiff or defendant relating to or
       arising out of the same transaction, occurrence, or the same series of
       transactions or occurrences; and (2) some question of law or fact common to
       all the parties will arise in the action. Both of these requirements must be
       satisfied in order to sustain party joinder under Rule 20(a).

(emphasis added). This Court amended the comment to M.R.C.P. 20 on February 20, 2004.

The revised comment states that “[t]he phrase ‘transaction or occurrence’ requires that there

be a distinct litigable event linking the parties.” Bailey, 878 So. 2d at 46 (emphasis added).

¶18.   The Defendants argue that the Plaintiffs’ cases should not be joined because (1) the loan

transactions are not part of the “same transaction” or series of transactions, and (2) the claims

involve no common questions of fact and only limited common questions of law.                   The

Defendants argue that the loan transactions occurred over a period of a few years, in four




                                                  9
different   cities   with   different    plaintiffs,    at    different   branches   and   with   different

communications or no communications with various loan officers.

¶19.    Furthermore, different items of security were provided by each plaintiff for collateral

and varying rates of interest were charged. As the chart provided indicates, Lockett took out

two loans in 1994 and 1995 at a Commercial Credit branch in Laurel, Mississippi. This Court

also has before it four separate depositions from each Plaintiff.

¶20.    Esau took out a loan in 1994 at a Commercial Credit branch in Hattiesburg, Mississippi.

He did not remember anyone speaking to him about insurance when he signed for the loan, but

he only stayed long enough to sign the loan. He only remembered that the loan officer was a

man, and he did not know the man’s name. Esau stated that he did not read the loan documents,

but nobody prevented him from reading them.                  Esau thought it was wrong that Commercial

Credit did not tell him anything about the insurance, but he did not believe that anything was

hidden from him. Esau admitted that had he read the loan documents, he would have known

about the insurance. He never went to a doctor for any stress symptoms, although he had some

sleepless nights.

¶21.    Wanda took out two loans, one at her home in Leakesville and a second loan in 1994

at a Commercial Credit branch in Hattiesburg, Mississippi.                The first loan was taken out in

connection with the sale of a Kirby vacuum cleaner at her house. Wanda was not exactly sure

of the circumstances, but it appeared that the man that sold the vacuum cleaner to her at her

home also provided a loan from Commercial Credit. She made the vacuum cleaner payments

to Commercial Credit, however, she never went to a branch office to get the loan. Wanda did




                                                       10
not know whether she purchased any insurance with that loan and she no longer has any loan

documents.

¶22.      When Wanda took out a second loan, she went to the Commercial Credit branch in

Hattiesburg. This loan was a joint loan with her husband, Esau. She did not remember who she

dealt with at Commercial Credit to get the loan. She never asked anyone at Commercial Credit

to explain insurance premiums to her. She was worried and stayed awake at night thinking of

the money she lost and that she had to pay more money. Wanda also stated that Commercial

Credit did not sit down with her and explain the credit life insurance. She also did not know

or remember who she dealt with in connection with the second loan at the Commercial Credit

branch.     Wanda could not remember if she asked any questions concerning the loan.     Four

television sets, one VCR, a stereo system and a satellite dish were used as collateral for the

loan. Wanda and Esau paid an interest rate of 20.99% the loan.

¶23.      LeBlanc took out a loan in July, 1994, at a Commercial Credit branch in Hattiesburg,

Mississippi. She thought that the person that she dealt with at the Hattiesburg branch was

named Kevin.       She had no recollection of speaking with any Commercial Credit employee

about credit life insurance, credit disability insurance or property insurance on the day she

signed her loan.    She does not remember reading the loan documents prior to signing them.

She thought a female employee went over the loan documents with her.        Nobody prevented

LeBlanc from reading the loan documents. She used a television set, a VCR, various tapes, a

lawn mower and artwork for collateral. She does not contend that Commercial Credit tried to

hide anything from her. LeBlanc also stated that she suffered no mental anguish as a result of

having the loan. LeBlanc did not like the fact that the property insurance was included in her


                                                11
payments, however, she had no problem with the credit life insurance and the credit disability

insurance. She paid an interest rate of 27.52%.

¶24.    Hudson took out two loans at a Commercial Credit branch in Greenwood, Mississippi.

Hudson was angry about the loan situation, however, she never sought medical attention for

treatment of mental anguish nor suffered any physical injury.   She was unsure if she purchased

insurance on the first loan. The second loan, which Hudson still had a copy, had insurance on

it. She believed it was a good idea to purchase credit insurance on a loan. Hudson believed that

Commercial Credit overcharged her, however, she was told that taking out credit insurance

would increase her chances of getting a loan.      She did not remember the interest rate on her

first loan nor if she purchased insurance. On her first loan, Hudson only remembered that she

dealt with a man in connection to getting the loan.     She did not remember if anyone explained

the loan documents to her for the first loan. Hudson stated that she was not making any type

of claim in connection with her first loan.

¶25.    For the second loan, Hudson only remembered that she dealt with a man and did not

know the interest rate.     Both loans were taken out at the same branch of Commercial Credit

in Greenwood, Mississippi.       Hudson did discuss the purchase of insurance and the Commercial

Credit employee went over the loan documents prior to Hudson signing them.          Part of the

money received for the second loan was used to pay off LeBlanc’s first loan.        She paid an

interest rate of 27.52%.

¶26.    The Defendants claim that each transaction occurred at a different time and location,

involving different loan officers and circumstances.    The only “common fact” was that each

Plaintiff purchased credit insurance, however, the Defendants argue that this one fact is not


                                                  12
enough to satisfy the same transaction requirement of M.R.C.P. 20.               Furthermore, the

Defendants contend that the cases should have been brought individually because the alleged

fraud claims are unrelated.

¶27.    Defendants also argue that the claims do not involve a common question of law and fact

in order to meet the requirement of M.R.C.P. 20.          Again, the Defendants maintain that the

circumstances of each individual Plaintiffs’ loan transaction are different.   As an example, the

Defendants point out that whether a loan officer in Laurel made misrepresentations to a

Plaintiff has nothing to do with whether a different loan officer made misrepresentations in

another Commercial Credit branch to a different Plaintiff. As for the common question of law,

even though the basic elements of common law fraud are the same in each case, the Defendants

argue that the application of those elements may vary depending on the facts of each individual

case.

¶28.    Finally, the Defendants claim that     Janssen Pharmaceutica, Inc. v. Armond, 866

So.2d1092 (Miss. 2004) and Janssen Pharmaceutica, Inc. v. Bailey, 878 So. 2d 31 (Miss.

2004), are similar to this case. Like Armond and Bailey, there are no transactions or

occurrences that connect the Plaintiffs and justify joinder pursuant to M.R.C.P. 20.        Apart

from the fact that the Plaintiffs’ claims involve credit insurance products from Commercial

Credit, the similarities end there with no nexus of common operative fact. Therefore, the

Defendants claim that Esau, Wanda, LeBlanc, and Hudson’s claims should be severed from

Lockett’s case and transferred to Forrest and Leflore Counties.

¶29.    The Plaintiffs argue that they meet the same transaction and occurrence test of

M.R.C.P. 20 and that there are common questions of law in this action. The Plaintiffs argue

                                                 13
that American Bankers Ins. Co. v. Alexander, 818 So. 2d 1073 (Miss. 2001), Prestage

Farms, Inc. v. Norman, 813 So. 2d 732 (Miss. 2002), and Illinois Central R.R. v. Travis, 808
So. 2d 928 (Miss. 2002), are controlling in this case.         The Plaintiffs claim that each of them

had personal loans from Commercial Credit and purchased credit life, credit disability and

property insurance.     The Plaintiffs assert that the complaint set out the same claims, the same

pattern of conduct, the same type of credit insurance products on the same type of personal

loans, the only difference is the dollar amount charged on the premium payments.

¶30.    In addition, the Plaintiffs claim that their loans involved the same wrongful conduct, the

Defendants had a common scheme or course of conduct concerning the transactions, the acts

and omissions of the Defendants gave rise to the Plaintiffs’ claims being common to all

Plaintiffs and constituted the same series or occurrence and distinct litigable event and the

loans had the same standardized language.        Therefore, the Plaintiffs claim that the claims are

properly joined pursuant to M.R.C.P. 20 and the trial court did not abuse its discretion in

denying the Defendants’ motion to sever and transfer venue.

¶31.    The Plaintiffs also argue that there are questions of law common to all Plaintiffs. In

fact, the Plaintiffs argue that the Defendants, as grounds for summary judgment, asked the trial

court to apply the same legal argument to all claims brought by the Plaintiffs and that

dismissal should be based on all the claims being the same. Since the Defendants alleged this

in the summary judgment motion, the Plaintiffs argue that the Defendants cannot now claim

that there is no question of law or fact or a distinct litigable event common to all parties in this

case. The Plaintiff contends that the Commercial Credit loans all involved the same fraudulent

scheme or course of conduct, breach of a fiduciary duty, and negligent.


                                                  14
¶32.   This Court has recently held in Armond that multiple plaintiffs and defendant doctors

were improperly joined due to a failure to meet the same transaction and occurrence test in

M.R.C.P. 20. Armond, 866 So. 2d at 1102. Likewise in Bailey, this Court reviewed a Propulsid

medication case finding improper joinder because there was no single transaction or

occurrence connecting the multiple plaintiffs, who each had unique medical histories and

medical injuries. Bailey, 878 So. 2d at 48-49.

¶33.   In the case sub judice, each Plaintiff took out a loan on a different day and a different

time from one another.5     Wanda had some sort of loan from Commercial Credit in connection

with the sale of a vacuum cleaner prior to 1994, Wanda and Esau had a joint loan taken out in

Hattiesburg in November, 1994, LeBlanc took out a loan in Hattiesburg in July, 1994,                and

Hudson’s two loans occurred in Greenwood prior to June 1994 and in June 1994.                These loans

had varying interest rates. On Wanda’s first loan, she had no paper work and did not know the

interest rate. Wanda and Esau’s joint loan had a 20.99% interest rate.          LeBlanc and Hudson

both had a 27.52% interest rate. The loan transactions also occurred in various branches and

locations. Wanda’s first loan occurred at her home in Greene County, Wanda and Esau’s joint

loan occurred in Forrest County.         LeBlanc’s loan transaction occurred in Forrest County.

Hudson’s loan transactions occurred in Leflore County. The loan officers

were different in each case.    On Wanda’s first loan it appears that there was no loan officer.

Wanda and Esau’s joint loan officer was at best described as a man.            LeBlanc stated that a




       5
         Esau and Wanda did take out one joint loan together in Hattiesburg. However,
Wanda allegedly took out a separate loan by herself in Leakesville on a separate occasion.

                                                  15
woman assisted her in the loan transaction. Hudson stated that she dealt with a man in both her

loan transactions but she was unsure if they were the same person.

¶34.       The Plaintiffs also differed on various other aspects of the case.   Some Plaintiffs did

not remember if the loan officers explained the available insurance, while Hudson specifically

remembered discussing insurance with her loan officer. Each Plaintiff gave different items as

collateral for the loan.   None of the Plantiffs went to a doctor for any ailment in connection

with the loan transactions. However, each Plaintiff complained of different problems.       Wanda

was worried and had sleepless nights, Esau had sleepless nights, LeBlanc had no mental

anguish, and Hudson was simply angered by the situation. Also each Plaintiff had a different

idea of what wrongful actions they believed Commercial Credit committed.

¶35.       Based on the differing nature of each Plaintiff’s case and this Court’s holding in

Armond and its progeny, the Plaintiffs failed to meet M.R.C.P. 20 same transaction and

occurrence test. Three of the four Plaintiffs deposed stated that they did not even remember

if a Commercial Credit employee discussed the insurance premiums.                Also, the vague

description of the loan transaction employees suggests that each Plaintiff had a different loan

officer.     Without any recall of an alleged fraud or misrepresentation by Commercial Credit,

the question of a common misrepresentation is shaky at best.         This Court finds that the trial

court abused its discretion by joining these four diverse Plaintiffs and the Defendants in the

Jones County action. This Court shall reverse and remand the case for severance of the cases




                                                  16
of all other Plaintiffs6 cases from Lockett’s Jones County action.        Furthermore, the cases are

severed to be transferred to the proper venues.

                                          CONCLUSION

¶36.   For the above reasons, this Court finds that the trial court abused its discretion by

denying the motion to sever and transfer venue.         Therefore, the circuit court’s order denying

the motion to sever and transfer venue is reversed, and this case is remanded with directions

that the circuit court sever the cases of Esau and Wanda Singleton, Tina LeBlanc, and Debra

Hudson and transfer venue of those severed cases to the appropriate jurisdiction where each

Plaintiff could have brought his or her claim without reliance on an improperly joined plaintiff.

¶37.   REVERSED AND REMANDED.

     SMITH, C.J., WALLER AND COBB, P.JJ., CARLSON AND DICKINSON, JJ.,
CONCUR. GRAVES, J., DISSENTS WITHOUT SEPARATE WRITTEN OPINION. DIAZ
AND RANDOLPH, JJ., NOT PARTICIPATING.




       6
           Wanda and Esau had a joint loan transaction in Forrest County, and this should be
treated as one action.

                                                  17